Title: James Madison to Matthew H. Moore, 24 April 1832
From: Madison, James
To: Moore, Matthew H.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Apl. 24 1832.
                            
                        
                        Your letter of Feby. 17—was duly recd. under a cover from your brother in the Senate of the U.S. An
                            examination of the papers of my Father, having furnished no light on the assigt. to him by your Grandfather Saml. Dalton
                            of a share in the Loyal Company, the present agent of the company was written to by my brother Wm. the only acting Exr. of
                            my Father, requesting such information as might be obtained from the books of the Company. A Copy of the answer of Mr
                            Gilmer is inclosed.
                        I have no knowledge of any circumstances relating to the interest of your Grandfather Moore, nor can I give
                            you any information as to the value of the stock of the company. I thank you for the friendly sentiments you express, and
                            beg you to accept a sincere return of my good wishes
                        
                            
                                J. M.
                            
                        
                    